Citation Nr: 0819085	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-17 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vascular disease.
 
2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity as secondary to 
diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity as secondary to 
diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as secondary to 
diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as secondary to 
diabetes mellitus.

6.  Entitlement to service connection for impotence (or 
erectile dysfunction) as secondary to diabetes mellitus. 

7.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
June 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision.

The veteran appeared and testified at a personal hearing in 
July 2007 before the undersigned Acting Veterans Law Judge 
sitting at St. Petersburg, Florida.  A transcript of the 
hearing has been made and included as a part of the record.




FINDINGS OF FACT

1.  The medical evidence fails to show a current vascular 
disability.

2.  The veteran's peripheral neuropathy of the right upper 
extremity has been linked by medical evidence to his service-
connected diabetes mellitus.

3.  The veteran's peripheral neuropathy of the left upper 
extremity has been linked by medical evidence to his service-
connected diabetes mellitus.

4.  The veteran's peripheral neuropathy of the right lower 
extremity has been linked by medical evidence to his service-
connected diabetes mellitus.
  
5.  The veteran's peripheral neuropathy of the left lower 
extremity has been linked by medical evidence to his service-
connected diabetes mellitus.

6.  The veteran's erectile dysfunction has been linked by 
medical evidence to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vascular disease 
have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

2.  The criteria for service connection for peripheral 
neuropathy of the right upper extremity have been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

3.  The criteria for service connection for peripheral 
neuropathy of the left upper extremity have been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

4.  The criteria for service connection for peripheral 
neuropathy of the right lower extremity have been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

5.  The criteria for service connection for peripheral 
neuropathy of the left lower extremity have been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

6.  The criteria for service connection for erectile 
dysfunction have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

7.  The criteria for special monthly compensation (SMC) based 
on the loss of use of a creative organ have been met.  38 
U.S.C.A. §§ 1110, 1114(k) (West 2002); 
38 C.F.R. §§ 3.303, 3.310, 3.350 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In light of the complete grant of requested benefits with 
regard to the veteran's claims of entitlement to service 
connection for neuropathy and erectile dysfunction, a 
detailed discussion of VA's various duties to notify and 
assist is unnecessary with regard to those issues (because 
any potential failure of VA in fulfilling these duties is 
harmless error).  With regard to his claim of entitlement to 
service connection for a vascular disability, required notice 
was completed by a letter dated in June 2004, which informed 
the veteran of all four elements required by the Pelegrini II 
Court as stated above.  

With regard to the duty to assist a claimant, VA and private 
treatment records have been obtained; and while the veteran 
was not specifically provided with a VA examination of his 
heart, there is no evidence of any heart related abnormality 
in either the private or VA treatment records.  As such, the 
duty to provide a VA examination has not been triggered.  
Additionally, the veteran testified at a hearing before the 
Board.

The evidence also shows that the veteran is currently 
receiving Social Security disability compensation; however, 
the veteran testified that his Social Security claim had 
nothing to do with his heart, and only had to do with his 
back disorder.  Therefore, acquiring these records would 
serve no purpose in adjudicating the veteran's claim for 
service connection for vascular disease; and he is not 
prejudiced by the Social Security records not being 
associated with his claims file.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim of entitlement to service 
connection for a vascular disorder, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a).

The veteran asserts that the disabilities he is claiming are 
all secondary to his service-connected diabetes mellitus (the 
veteran was service connected for diabetes mellitus effective 
from May 2004).  The Board finds that, with the exception of 
a vascular disorder, which is discussed separately below, the 
other claimed disabilities of peripheral neuropathy and 
impotence were in fact caused by the veteran's service-
connected diabetes mellitus.

Service Connection for Vascular Disease

The veteran testified that he has a vascular condition which 
he believes was caused by his (service-connected) diabetes 
mellitus.  At his hearing, the veteran indicated that his 
vascular condition started after he developed hypertension 
(for which the veteran is service connected).  The veteran 
was unsure what the specific heart related diagnosis was, 
stating that he had had high blood pressure and had been told 
that if he did not get it under control it would lead to a 
heart attack.  The veteran stated that he was taking an 
aspirin each day, as well as a medication for his blood 
pressure.

Service medical records are silent for any heart related 
complaints or treatment, and the veteran's separation 
physical found the veteran's heart to be normal.  At a VA 
physical examination in June 2005, the veteran stated that he 
did not know of any heart problems, chest pain, or myocardial 
infarction.  The evaluation found the veteran's heart to be 
normal as the rate and rhythm were regular and there were no 
gallops, murmurs, or rubs.  No additional heart related 
treatment, aside from hypertension treatment, is shown in 
either the private or VA treatment records.

The veteran testified at the personal hearing that he had 
been diagnosed with vascular disease by a Dr. Haslam; he 
indicated that he would get a letter from the doctor 
regarding his alleged vascular disease; and the Board held 
the record open for an additional period for the veteran to 
submit such evidence.  No such letter was ever submitted.  
Dr. Haslam did submit a letter in August 2007; however, while 
the letter stated that, on account of his diabetes mellitus, 
the veteran needed to closely monitor his blood pressure, 
blood sugar, and cholesterol intake, the letter made no 
mention of any vascular disease.

The competent evidence of record does not demonstrate a 
current disability of vascular disease.  The Court has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Accordingly, the 
veteran's claim of entitlement to service connection for 
vascular disease is denied.

Service Connection for Neuropathy & Erectile Dysfunction

The veteran testified at a hearing before the Board that he 
started having problems with his legs tingling around 2002 or 
2003, and he indicated that he was diagnosed with erectile 
dysfunction roughly a year after he was diagnosed with 
diabetes mellitus.

At a VA examination in March 2006, the veteran complained 
about numbness and tingling in his hands and feet, but the 
examiner did not specifically discuss either peripheral 
neuropathy or erectile dysfunction.

In support of his claim, the veteran submitted an August 2007 
letter from his private doctor, Dr. Haslam, who reviewed the 
veteran's March 2006 VA examination.  
Dr. Haslam indicated that the veteran was diagnosed with 
diabetes mellitus in February 2004 and he was also diagnosed 
by a neurologist in January or February 2004 to have 
peripheral diabetic neuropathy.  Dr. Haslam wrote that, due 
to the effects of diabetes mellitus, the veteran had incurred 
loss of use from peripheral neuropathy and erectile 
dysfunction.  Dr. Haslam then wrote that the veteran's 
neuropathy symptoms (which include erectile dysfunction) are 
more likely than not related to the (service-connected) 
diabetes mellitus.

The veteran is service connected for diabetes mellitus, and 
his peripheral neuropathy and erectile dysfunction have been 
related by medical opinion to the diabetes mellitus.  As 
such, the criteria for secondary service connection have been 
met with regard to the veteran's peripheral neuropathy of the 
four extremities and erectile dysfunction; therefore, the 
veteran's claims for secondary service connection for 
peripheral neuropathy of the four extremities and erectile 
dysfunction (impotence) are granted.

Special Monthly Compensation

As indicate herein, service connection is granted for the 
veteran's diagnosed erectile dysfunction.  To warrant a grant 
of special monthly compensation, the evidence must show that, 
as a result of a service-connected disability, the veteran 
has suffered the loss of use of a creative organ.  Based on 
the diagnosis and facts that support the grant of service 
connection for erectile dysfunction, the Board finds that the 
criteria for special monthly compensation base on the loss of 
use of a creative organ have been met.  38 U.S.C.A. § 
1114(k); 38 C.F.R. § 3.350. 


ORDER

Service connection for vascular disease is denied.
 
Service connection for peripheral neuropathy of the right 
upper extremity as secondary to diabetes mellitus is granted.

Service connection for peripheral neuropathy of the left 
upper extremity as secondary to diabetes mellitus is granted.

Service connection for peripheral neuropathy of the right 
lower extremity as secondary to diabetes mellitus is granted.

Service connection for peripheral neuropathy of the left 
lower extremity as secondary to diabetes mellitus is granted.

Service connection for erectile dysfunction is granted.

Special monthly compensation based on loss of use of a 
creative organ is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


